Third District Court of Appeal
                               State of Florida


                      Opinion filed December 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-1581
                      Lower Tribunal No. F16-21185
                          ________________


                              Nimer Abdallah,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Marisa
Tinkler Mendez, Judge.

     Law Offices of Kawass, P.A., and Kristen A. Kawass, for appellant.

     Ashley Moody, Attorney General, and Gabrielle Raemy Charest-
Turken and Ivy R. Ginsberg, Assistant Attorneys General, for appellee.


Before LOGUE, SCALES and LOBREE, JJ.

               On Motion for Issuance of a Written Opinion

     SCALES, J.
      We deny appellant Nimer Abdallah’s motion for rehearing, but grant

his motion seeking issuance of a written opinion, withdraw our unelaborated

per curiam affirmance of June 30, 2021, and substitute the following opinion

in its place.

      Abdallah appeals his criminal conviction of two counts of sexual battery

enhanced by specified circumstances and one count of burglary with assault

and battery. Specifically, Abdallah argues that the trial court erred by denying

his motions for judgment of acquittal and his request for a special jury

instruction, and by making several evidentiary rulings. Because we find no

reversible error, we affirm.

      I. Background

      A. The Alleged Crimes

      On Friday October 14, 2016, K.N. and her friend, Adriana, each

consumed one alcoholic drink in K.N.’s Miami apartment. They then took an

Uber to a restaurant in Coral Gables. They sat at the restaurant’s bar and

had more drinks. After having a disagreement with the bartender, and feeling

bothered by two men at the bar, the two women retreated to the bathroom.

There, K.N. started to feel woozy and sick. When they emerged from the

bathroom, they sat on some stools at the restaurant’s outside seating area.




                                       2
Almost immediately, K.N. fell off the stool and hit her head. From that point

onward, she had no recollection of that night.

      The restaurant manager told them to leave and, apparently,

summoned an Uber using K.N.’s phone. Abdallah was the Uber driver. After

he arrived at the restaurant, Abdallah was initially reluctant to drive K.N. and

Adriana, concerned that they were intoxicated and might vomit in his car.

Eventually, though, Abdallah agreed to drive the two women back to K.N.’s

apartment.

      When they arrived at K.N.’s apartment, the women had trouble getting

out of Abdallah’s car and, upon finally emerging from the car, K.N. laid on

the sidewalk. Abdallah agreed to assist K.N. from the sidewalk to her

apartment. Accompanied by Adriana, Abdallah carried K.N. to an elevator

and then into her apartment. Abdallah had K.N.’s key fob for entry to both

K.N.’s apartment building and her unit, though neither K.N. nor Adriana could

recall how he came to possess it. Surveillance video showed the three of

them at the exterior of the apartment building and their entry into the building

and its elevator. The elevator video showed Abdallah propping up K.N. while

Adriana stood apart from them. The video surveillance showed that eight to

nine minutes elapsed between Abdallah’s entry into the elevator with the two




                                       3
women and his eventual departure alone. What occurred during those eight

to nine minutes is disputed.

      In his sworn statement to police, Abdallah admitted to having a sexual

encounter with K.N. in her bedroom. Specifically, he admitted that he had

both digitally penetrated and touched his penis against K.N.’s vagina. He

insisted that the encounter was consensual, initiated by K.N. kissing him. In

her testimony, Adriana described the events in K.N.’s apartment differently.

She testified that Abdallah carried an incoherent K.N. into the bedroom and

placed K.N.’s limp body on her bed. Instead of leaving, Abdallah stood over

K.N. Adriana did not see K.N. kiss Abdallah or give him any invitation.

Adriana testified that she told Abdallah to leave, and Abdallah responded by

pulling her arm and telling her to join him and K.N. Adriana fled the room and

locked herself in the bathroom, where she blacked out. Because K.N. was

unable to recall any of the evening’s events occurring in her apartment, she

could not rebut, at trial, Abdallah’s version of events.

      The next morning, a Saturday, K.N. stirred awake and was confused

about why she was in bed and partially naked. She found Adriana in the living

room. Together, they tried to recall the previous evening, and found the Uber

call and a reference to Abdallah on K.N.’s phone. After Adriana left K.N.’s

apartment, K.N. found semen stains on her comforter; DNA testing later



                                       4
matched them to Abdallah.1 The Monday morning following the incident, K.N.

went to a rape treatment center for examination.

        B. K.N.’s Settlement of a Civil Suit against Uber

        The day after the alleged sexual assault, and before K.N. went to the

rape treatment center, K.N. contacted Uber. About a year later, K.N.

participated as a plaintiff in a federal class action civil lawsuit against Uber

filed in California. The plaintiffs were Uber passengers who had suffered

alleged sexual assaults or sexual harassment by Uber drivers. The parties

entered into a confidential settlement agreement before the start of

Abdallah’s criminal trial. K.N. did not sue Abdallah civilly.

        C. The Charges

        A month after the incident, the State charged Abdallah with two felony

counts: (i) violating section 794.011(4)(b) of the Florida Statutes by his digital

penetration and/or digital union with K.N.’s vagina; and (ii) violating section

794.011(4)(b) by his penile penetration and/or penile union with K.N.’s

vagina. Both of these sexual battery counts were charged with special

circumstances      enhancements      based     on   K.N.’s      alleged   physical

helplessness (under section 794.011(1)(e)) and physical incapacitation

(under section 794.011(1)(j)). In an amended information, the State added a


1
    The parties entered the DNA match into evidence by stipulation.

                                        5
felony burglary charge of violating section 810.02 of the Florida Statutes by

entering and then remaining in K.N.’s apartment with the intent to commit

sexual battery.

        D. Trial, Motions for Judgment of Acquittal, Verdict and Sentence

        Abdallah’s criminal trial was conducted in May of 2019. While Abdullah

did not testify, his recorded statement to police was entered into evidence

and played to the jury. During the trial, Abdallah made a motion and a

renewed motion for judgment of acquittal as to all three counts. The trial court

denied both motions. Ultimately, the jury found Abdallah guilty of all three

charges and the trial court sentenced Abdallah to 170.25 months in prison,

followed by ten years of probation. Abdallah timely appealed.

        II. Analysis

        Abdallah raises five separate issues on appeal. 2 We address each in

turn.

        A. Denial of motions for judgment of acquittal3


2
 Abdallah also asserts that he was denied a fair trial based on the cumulative
effect of the trial court’s alleged errors. Because we conclude the trial court
did not reversibly err on any ground, we do not separately address Abdallah’s
“cumulative effect” issue.
3
  We review de novo a trial court’s denial of a motion for judgment of
acquittal. Pagan v. State, 830 So. 2d 792, 803 (Fla. 2002). We are compelled
to affirm a trial court’s denial of a motion for judgment of acquittal if each
element of the crime is supported by competent, substantial evidence

                                        6
      Abdallah first asserts that the trial court erred by denying his motions

for judgment of acquittal. Abdallah argues that the State failed to establish,

with competent, substantial evidence each element of the charged crimes.

We first address the two sexual battery counts, then the related burglary

charge.

      1. The sexual battery charges – section 794.011(4)(b)

            a. The relevant statute – elements of the crime

      Section 794.011(4)(b) of the Florida Statutes provides, in relevant

part: “A person 18 years of age or older who commits sexual battery upon a

person 18 years of age or older without that person’s consent, under any of

the circumstances listed in paragraph (e), commits a felony of the first

degree[.]” § 794.011(4)(b), Fla. Stat. (2016).4 The referenced paragraph (e)

contains a schedule of seven specified circumstances that relate to and

enhance the charge, making it a first-degree felony. In this case, the State



presented in the State’s case. Id. (“If, after viewing the evidence in the light
most favorable to the State, a rational trier of fact could find the existence of
the elements of the crime beyond a reasonable doubt, sufficient evidence
exists to sustain a conviction.”).
4
  “‘Sexual battery’ means oral, anal, or vaginal penetration by, or union with,
the sexual organ of another or the anal or vaginal penetration of another by
any other object; however, sexual battery does not include an act done for a
bona fide medical purpose.” § 794.011(1)(h), Fla. Stat. (2016).


                                       7
alleged that K.N. was both “physically helpless to resist” and “physically

incapacitated,” thus implicating, respectively, the special circumstances

described in subsections 794.011(4)(e)1. and 6.

        Hence, the elements of a sexual battery pursuant to section

794.011(4)(b) are as follows: (i) a sexual battery as defined by section

794.011(1)(h); (ii) the act was not consented to; and (iii) as relevant here, the

victim was either “physically unable to resist” or “physically incapacitated,”

as defined in sections 794.011(1)(e) and (j). See Coley v. State, 616 So. 2d

1017, 1019 (Fla. 3d DCA 1993). The trial court incorporated these elements

in its jury instructions.5

        Abdallah asserts that the State failed to adduce evidence that K.N. was

either physically helpless or physically incapacitated; Abdallah also argues

that K.N. consented. Conceding that K.N. was inebriated, Abdallah argues

that there was not competent, substantial evidence that K.N.’s state of

inebriation reached a point of physical helplessness or physical

incapacitation at which she could not resist him. And, according to Abdallah,

she would have no cause to resist him because she consented to the sexual

encounter.

              b. The State’s evidence and our standard of review


5
    See footnote 7, infra.

                                       8
      While Abdallah urges us to accept his version of events, we do not

reweigh the evidence presented to the jury. Fitzpatrick v. State, 900 So. 2d

495, 508 (Fla. 2005) (“The fact that the evidence is contradictory does not

warrant a judgment of acquittal because the weight of the evidence and the

witnesses’ credibility are questions solely for the jury. It is not this Court’s

function to retry a case or reweigh conflicting evidence submitted to the trier

of fact.”) (citation omitted). Our inquiry is limited to whether the jury’s verdict

is supported by competent, substantial evidence. Arroyo v. State, 252 So. 3d

374, 379 (Fla. 3d DCA 2018) (“[W]e will not reverse if there is competent

substantial evidence supporting the jury’s finding.”). “In moving for a

judgment of acquittal, a defendant ‘admits not only the facts stated in the

evidence adduced, but also admits every conclusion favorable to the

adverse party that a jury might fairly and reasonably infer from the evidence.’”

Beasley v. State, 774 So. 2d 649, 657 (Fla. 2000) (quoting Lynch v. State,

293 So. 2d 44, 45 (Fla. 1974)). Against this backdrop, we review the

evidence presented by the State regarding each element of the sexual

battery crimes with which Abdallah was charged.

            (i) First element: a sexual battery occurred




                                        9
      Abdallah admitted in his statement to police both that he digitally

penetrated K.N. and that his penis touched K.N.’s vagina. Hence, there was

competent, substantial evidence supporting the first element.

            (ii) Second element: the act was without consent

      The issue of consent falls within the province of the jury and generally

does not lend itself as a basis for a judgment of acquittal. Shrader v. State,

278 So. 3d 270, 280 (Fla. 2d DCA 2019). The relevant statute defines

consent as follows: “‘Consent’ means intelligent, knowing, and voluntary

consent and does not include coerced submission. ‘Consent’ shall not be

deemed or construed to mean the failure by the alleged victim to offer

physical resistance to the offender.” § 794.011(1)(a), Fla. Stat. (2016).

      While K.N. could not recall her encounter with Abdallah that night,

K.N.’s limited testimony together with Adriana’s testimony regarding the

night’s occurrences, coupled with the surveillance video, provide the basis

for a reasonable inference by the jury that K.N. did not give “intelligent,

knowing, and voluntary” consent to Abdallah. See § 794.011(1)(a), Fla. Stat.

(2016). The jury could have accepted Abdallah’s version of events in which

he claimed that K.N. consented, but it chose not to do so.

      We therefore conclude on this record that the State established K.N.’s

lack of consent with competent, substantial evidence.



                                      10
             (iii) Third element: the victim was either “physically unable to

             resist” or “physically incapacitated”

      As with consent, whether the State presented sufficient evidence of

K.N.’s physical helplessness to resist and physical incapacitation was a jury

question. Arroyo, 252 So. 3d at 379. To establish K.N.’s physical

helplessness, the State was required to show that K.N. was “unconscious,

asleep, or for any other reason physically unable to communicate

unwillingness to an act.” § 794.011(1)(e), Fla. Stat. (2016). The State’s

evidence, viewed in the light most favorable to the State, showed an

inebriated K.N. falling to the ground twice (at the restaurant and in front of

her apartment building) and hitting her head with the first fall; her drifting in

and out of consciousness during the entire time she was in Abdallah’s

presence; Abdallah carrying K.N. from the sidewalk to the entry of her

apartment, propping her up during the elevator ride; and Abdallah carrying

K.N. to her bedroom and placing her on her bed where she lay limp. The

extensive evidence of K.N.’s helplessness was sufficient for the jury to infer

that K.N. was unable to communicate an unwillingness to have sexual

relations.

      To establish K.N.’s physical incapacity, the State was required to

establish that K.N. was “bodily impaired or handicapped and substantially



                                       11
limited in ability to resist or flee.” § 794.011(1)(j), Fla. Stat. (2016). The

evidence adduced by the State showed that K.N. was, by any objective

measure, “bodily impaired” by her extreme inebriation. K.N. exited Abdallah’s

car and collapsed to the sidewalk. She was unable to walk. She could not

open her apartment door. After entering the apartment, Abdallah made the

presumptuous decision to take K.N. directly to her bedroom where he placed

her on her bed. Lacking any physical or mental resolve, K.N. was in no

condition to resist Abdallah or to flee her own apartment.

     We therefore conclude that the State met its burden to prove the

existence of the statutory enhancements of sexual battery with specified

circumstances. Arroyo, 252 So. 3d at 379.

              c. Coley v. State distinguished

     Abdallah not only argues that the State failed to present competent,

substantial evidence that the sexual battery was not consented to, he also

suggests that, based on this Court’s decision in Coley v. State, we are

required to reverse. Indeed, in Coley, we reversed the defendant’s criminal

conviction for sexual battery, because at trial the victim “conceded that she

may have given consent to the acts in question. That concession gives rise

to a reasonable doubt with respect to the offense of battery.” Coley, 616 So.

2d at 1022. Abdallah analogizes the victim’s express concession in Coley to



                                     12
a concession he argues K.N. has made in the instant case. According to

Abdallah, because K.N. has no recollection of most of the events of that

Friday night, she “concedes” Abdallah’s version that she was a willing

participant in their sexual encounter. As a result, Abdallah maintains that, at

trial, he raised a reasonable doubt as to the element of consent. Id.

      We do not, though, read Coley so broadly. In Coley, the victim

expressly conceded that she may have given consent to the acts in question

– a fact not present in the instant case. Further, the evidence in Coley also

showed “that [the victim] was physically able to communicate at all relevant

times” and able to “describe the sexual acts charged in the information.” Id.

at 1020. The Coley court determined that “there is no evidence which would

support a finding, beyond a reasonable doubt, of a physical inability to

communicate unwillingness.” Id. at 1021. We view these distinctions as

critically important for, in our case, there was no express concession of

consent, and, as discussed in section II. A. 1. b. (iii), supra, the evidence was

sufficient to establish that K.N. was physically unable to communicate

unwillingness.

      Coley therefore is distinguishable and, contrary to Abdallah’s

argument, does not compel reversal of Abdallah’s conviction. Accordingly,




                                       13
we will not disturb the jury’s verdict on the two counts of sexual battery with

specified circumstances.

      2. The felony burglary charge – section 810.02

      Abdallah argues that the trial court erred by denying his motion for

judgment of acquittal with regard to the burglary charge. Section 810.02

defines a “remaining in” burglary as “a licensed entry, remaining in a

dwelling, structure or conveyance . . . [t]o commit or attempt to commit a

forcible felony, as defined in s. 776.08.” § 810.02(1)(b) 2.c., Fla. Stat. (2016).

Burglary is a first-degree felony “if, in the course of committing the offense,

the offender . . . [m]akes an assault or battery upon any person.” §

810.02(2)(a), Fla. Stat. (2016).

      Abdallah’s argument mirrors his argument with regard to the sexual

battery charge – because Abdallah asserts that he cannot be found guilty of

sexual battery, then the burglary charge must also fail. Considering our

holding in section II. A. 1., supra, that affirms Abdallah’s sexual battery

conviction, we conclude that the State provided competent, substantial

evidence that Abdallah remained in K.N.’s apartment (after Adriana

instructed him to leave) for the purpose of committing the charged offense.

Thus, concluding that the State presented sufficient evidence of the




                                       14
elements of felony burglary, we affirm the trial court’s denial of Abdallah’s

motion for judgment of acquittal of the burglary charge.

      B. Special Jury Instruction6

      Abdallah next asserts that the trial court abused its discretion by

declining to give the following “good faith” special jury instruction proffered

by Abdallah:

      Good-Faith is a complete defense to sexual battery on an [sic]
      physically helpless or physically incapacitated person. If the
      defendant acted in good faith, sincerely believed the victim was
      a willing participant and consented to the sexual acts, the
      Defendant cannot be found guilty of sexual battery upon a
      physically helpless or incapacitated person. The state of mind of
      the Defendant is relevant to determine whether or not he violated
      the law.

      To receive a special jury instruction, a defendant must demonstrate:

“(1) the special instruction was supported by the evidence; (2) the standard

instruction did not adequately cover the theory of defense; and (3) the special

instruction was a correct statement of the law and not misleading or

confusing.” Stephens v. State, 787 So. 2d 747, 756 (Fla. 2001) (footnotes

omitted). Because Abdallah maintained that this special jury instruction




6
  We review a trial court’s denial of a defendant’s request for a special jury
instruction for abuse of discretion. Talley v. State, 260 So. 3d 562, 568 (Fla.
3d DCA 2019).


                                      15
would have reflected his theory of defense, he argues that the trial court

committed reversible error in refusing to give the instruction to the jury.

        A special jury instruction, though, is not warranted if the standard jury

instruction adequately addresses the relevant legal standard. Id. at 755. The

standard jury instructions on sexual battery under specified circumstances

include the element of consent and employ section 794.011(1)(a)’s consent

language of “intelligent, knowing, and voluntary consent.” 7 The law’s focus


7
    The trial court instructed the jury on this charge as follows:

        To prove the crime of Sexual Battery Under Specified
        Circumstances, as charged in Count II of the Information, the
        State must prove the following five elements beyond a
        reasonable doubt: 1. NIMER ABDALLAH committed an act upon
        [K.N.] in which the sexual organ of NIMER ABDALLAH
        penetrated or had union with the vagina of [K.N.] 2. [K.N.] was
        physically helpless to resist and/or physically incapacitated. 3.
        NIMER ABDALLAH’s act was committed without the consent of
        [K.N.]. 4. At the time of the offense, [K.N.] was 18 years of age
        or older; and 5. At the time of the offense, NIMER ABDALLAH
        was 18 years of age or older.

        “Consent” means intelligent, knowing, and voluntary consent and
        does not include coerced submission. Consent does not mean
        the failure by the alleged victim to offer physical resistance to the
        offender.

        “Union” means contact.

        “Physically helpless” means that a person is unconscious,
        asleep, or for any other reason physically unable to communicate
        unwillingness to act; and


                                         16
is on whether the victim consented and not on the perpetrator’s state of mind.

“State of mind is not a material fact in a sexual battery charge, nor is intent

an issue.” Coler v. State, 418 So. 2d 238, 239 (Fla. 1982).

      Here, Abdallah again relies on language in Coley. Specifically,

Abdallah argues that the following passage from Coley makes his state of

mind a relevant consideration to the jury:

      While the state elicited much testimony about the victim’s
      subjective state of mind, there is an absence of evidence to show
      defendant knew, or that it was apparent to defendant, that the
      victim was unable to give a knowing and voluntary consent.

Coley, 616 So. 2d at 1023.

      Abdallah misreads Coley in this regard. The passage’s reference to

whether the defendant “knew . . . the victim was unable to give consent”

relates to the victim’s capacity to communicate, not to the general state of

mind of the defendant. The victim in Coley was able to communicate, and

she conceded that she “may have consented.” Id. at 1021.               Here, the

evidence showed that K.N. was not communicative, and did not have the

capacity to consent. On this record, we are unable to conclude that the trial

court abused its discretion by denying the special jury instruction.



      “Physically incapacitated” means that a person is bodily impaired
      or handicapped and substantially limited in his or her ability to
      resist or flee an act.

                                      17
      C. The Uber Settlement 8

      Regarding K.N.’s settlement of her civil case against Uber, Abdallah

challenges both (i) the trial court’s denial of his motion to compel non-party

Uber to provide Abdallah with a copy of the settlement agreement, and,

relatedly, (ii) the trial court’s limitations placed on Abdallah’s ability to cross-

examine K.N. with regard to the settlement. We address each in turn.

      1. Motion to compel settlement agreement

      Before the criminal trial, K.N. entered into a confidential settlement

agreement with Uber, and Abdallah sought to compel Uber to produce the

settlement agreement. While the trial court denied Abdallah’s motion to

compel and did not conduct an in camera review of the document as

Abdallah had requested, the trial court did allow Abdallah to conduct a

second deposition of K.N. where Abdallah was allowed to inquire into the

Uber lawsuit and settlement agreement.

      Abdallah wanted to review the settlement agreement in order to assess

whether K.N.’s narratives in the civil and criminal proceedings were

consistent. Abdallah argued that the settlement agreement was necessary


8
 The trial court’s denial of Abdallah’s motion to compel the production of the
Uber settlement agreement and its limitation on Abdallah’s cross-
examination of K.N. on the settlement itself are reviewed for abuse of
discretion. McDuffie v. State, 970 So. 2d 312, 324 (Fla. 2007).


                                        18
to allow his defense to test K.N.’s bias and motives. The subject matter and

allegations of the class action civil complaint against Uber (of which K.N. was

one plaintiff), however, were open and of record. Uber appeared below and

represented to the trial court that the settlement agreement itself did not

contain factual statements or admissions or information related to Abdallah’s

criminal trial. The State argued that the settlement agreement was irrelevant,

and that Abdallah sought it in order to plant a suggestion with the jury that

K.N. was made whole by her financial settlement with Uber, which the jury

should consider when deciding whether to convict Abdallah.

      The record reflects that the trial court balanced these competing

interests and ultimately decided not to compel Uber to produce the

settlement agreement. While it might have been better practice for the trial

court to have conducted an in camera review of the settlement agreement,

see Friedman v. Heart Inst. of Port St. Lucie, Inc., 863 So. 2d 189, 194 (Fla.

2003), on this record we are unable to conclude that the trial court abused

its discretion in finding both that K.N.’s motives for entering into the

settlement agreement, and the financial terms of K.N.’s settlement with Uber,




                                      19
were irrelevant to the criminal proceedings. See §§ 90.401, 90.402 (Fla. Stat.

(2016). 9

      2. Limitation on cross-examination

      Prior to trial, the State filed a motion in limine to preclude all mention

of K.N.’s lawsuit against Uber. In its ruling on the State’s motion, the trial

court allowed some questioning of K.N. about aspects of her dealings with

Uber, but limited Abdallah from inquiring into what the trial court deemed

issues collateral to the criminal case. The trial court restricted Abdallah to

questions about (i) the timing of K.N.’s initial contact with Uber, (ii) K.N.’s

filing a lawsuit against Uber, (iii) whether the lawsuit was settled, and (iv)

whether K.N. received settlement compensation.

       Arguing that the trial court’s order was too limiting, prior to trial

Abdallah made a proffer seeking leave to address additional areas of inquiry:

(i) whether K.N.’s allegation in the civil lawsuit contradicted her testimony in

the criminal trial that she had no memory of the sexual battery; (ii) K.N.’s



9
  While the trial court excluded the settlement agreement on relevance
grounds, it appears that the trial court also excluded it because of its potential
for prejudice. See State v. Aylesworth, 666 So. 2d 181, 182 (Fla. 2d DCA
1996) (holding that exclusion of civil settlement agreements in a criminal
prosecution was appropriate when their potential prejudice outweighed their
probative value).



                                       20
desire, stated in a letter to Uber, that the case not be submitted to arbitration

so she (and her co-plaintiffs) could litigate publicly; (iii) the terms of the

settlement agreement; (iv) the amount of the settlement; and (v) whether

K.N. gave a deposition in the civil lawsuit. Abdallah wanted to cross-examine

K.N. on the settlement agreement to show: (i) K.N.’s financial interest in

Abdallah’s conviction; (ii) whether the settlement agreement imposed on

K.N. any obligation to maintain the same narrative of events in the criminal

case that K.N. had asserted in her civil claim; and (iii) whether her testimony

was consistent with her explication of events in the civil case.

      The trial court denied Abdallah’s proffers in this regard, and at trial

sustained multiple State objections to Abdallah’s attempts to exceed the

limitations it had placed on such inquiry. Abdallah argues that the trial court’s

limitations on his ability to question K.N. about her settlement with Uber

thwarted his right to conduct a full and fair cross-examination, see Docekal

v. State, 929 So. 2d 1139, 1142 (Fla. 5th DCA 2006), thus undermining his

right to examine K.N. for bias or improper motive. See Harden v. State, 87

So. 3d 1243, 1249 (Fla. 4th DCA 2012).

      Ordinarily a defendant may cross-examine a witness regarding her civil

lawsuit related to the crime. Graves v. State, 937 So. 2d 1286, 1290 (Fla. 4th

DCA 2006). As mentioned above, though, the trial court found that the terms



                                       21
of the settlement agreement were not relevant to the criminal proceedings.

Additionally, because Abdallah sought to use the lawsuit and settlement

agreement to show bias on K.N.’s part, the trial court weighed prejudice

versus the probative value of this potential evidence. The trial court

determined that allowing extensive cross-examination into the terms of the

settlement agreement would mis-direct the jury down a path toward collateral

matters. Nelson v. State, 704 So. 2d 752, 754 (Fla. 5th DCA 1998) (holding

that cross-examination may be limited when the probative value of the

evidence is outweighed by its prejudicial impact on the jury).

        While we generally approve of the trial court’s approach in limiting jury

exposure to the civil lawsuit, we conclude that the trial court’s ruling was too

limiting in one respect. Given K.N.’s inability to recollect the night’s events, it

appears that what K.N. told Uber regarding the events would be within the

permissible scope of cross examination. See Pearce v. State, 880 So. 2d

561, 569 (Fla. 2004) (“[I]ntroduction of a prior statement that is inconsistent

with a witness’s present testimony is . . . one of the ways to attack the

credibility of a witness. . . . To be inconsistent, a prior statement must either

directly contradict or be materially different from the expected testimony at

trial.”).




                                        22
      Nonetheless, given Abdallah’s statement to the police, the public

availability of the allegations in the civil lawsuit, Adriana’s account of the

night’s events, the DNA evidence, the surveillance video, and K.N.’s

testimony about the existence of the Uber lawsuit, we further conclude that

any error by the trial court in limiting Abdallah’s cross-examination in this

regard was harmless. There is not a reasonable possibility that this error,

examined in light of the totality of the evidence, contributed to the verdict.10

See State v. DiGuilio, 491 So. 2d 1129, 1135 (Fla. 1986).

      D. Expert Testimony 11

      Next, we address Abdallah’s argument that the trial court reversibly

erred by allowing Dr. Lisa Reidy – whose lab had performed the testing on

K.N.’s blood and urine after K.N. had been examined by the rape treatment

center – to give opinion testimony as to whether K.N. had been drugged on

the night in question. Over defense objection, the State qualified Dr. Reidy

as an expert to offer her opinions on the potential impact on K.N. of

combining three alcoholic drinks with a central nervous system depressant



10
  The record reflects that the facts described in the civil lawsuit’s complaint
are substantially similar to those developed in the criminal trial.
11
   We review a trial court’s admission of expert testimony for abuse of
discretion. Medina v. State, 260 So. 3d 419, 422 (Fla. 3d DCA 2018).


                                      23
drug. See § 90.702, Fla. Stat. (2021). Specifically, the State sought Dr.

Reidy’s view on how the date rape drug GHB (Gamma-Hydroxybotric) might

have affected K.N. given K.N.’s testimony that she, a casual drinker who had

not before been so intoxicated, had consumed three alcoholic drinks over

the course of the evening.

      Over defense objection, the State showed Dr. Reidy the surveillance

video of K.N. departing the Uber and entering her apartment building, and it

sought Dr. Reidy’s opinion testimony as to how both K.N. (and Adriana)

might have become so intoxicated.

      Dr. Reidy opined that K.N. did not behave like a woman who had

consumed merely three alcoholic drinks. Dr. Reidy opined that K.N.’s

behavior was more consistent with a mixing of alcohol and a central nervous

system depressant. Of critical importance, there was no testimony during the

questioning of Dr. Reidy, or at any other time during the trial, to suggest that

Abdallah had drugged K.N. Indeed, the trial court offered to give a limiting

instruction to this effect, which the defense declined. The State argues that

Dr. Reidy’s testimony was offered for the purpose of establishing the

connection between K.N.’s profound intoxication and her ability to consent.

      Abdallah argues that Dr. Reidy’s testimony was highly prejudicial

because (i) implicitly, it led the jury to believe that Abdallah had drugged K.N.,



                                       24
and (ii) it created an inference that K.N. could not effectively communicate

consent because she was drugged. We disagree.

       The trial court determined that Dr. Reidy’s expert testimony was more

probative on the issue of consent and K.N.’s physical incapacitation than it

was unfairly prejudicial to Abdallah or misleading to the jury. See § 90.403,

Fla. Stat. (2016); McDuffie, 970 So. 2d at 327 (“In performing the balancing

test to determine if the unfair prejudice outweighs the probative value of the

evidence, the trial court should consider the need for the evidence, the

tendency of the evidence to suggest an emotional basis for the verdict, the

chain of inference from the evidence necessary to establish the material fact,

and the effectiveness of a limiting instruction.”). The trial court offered to give

– but Abdallah declined – a special, limiting instruction to ameliorate any

potential prejudice. Under these circumstances, we cannot conclude that the

trial court abused its discretion in allowing Dr. Reidy’s testimony.

      E. Admission of video surveillance footage 12

      Finally, Abdallah argues that the trial court abused its discretion by

admitting into evidence video surveillance footage and accompanying

photographs from K.N.’s apartment building without proper authentication.


12
  The trial court’s ruling on the authentication of the surveillance video from
K.N.’s apartment building is reviewed for an abuse of discretion. Mullens v.
State, 197 So. 3d 16, 25 (Fla. 2016).

                                        25
“Authentication or identification of evidence is required as a condition

precedent to its admissibility. The requirements of this section are satisfied

by evidence sufficient to support a finding that the matter in question is what

its proponent claims.” § 90.901, Fla. Stat. (2016).

      There are two methods to authenticate evidence such as an apartment

building’s surveillance video: the pictorial method and the silent witness

method. Wagner v. State, 707 So. 2d 827, 830 (Fla. 1st DCA 1998). The

pictorial method depends upon testimony of a witness, based on personal

knowledge, that the video or photo is a fair and accurate portrayal. The silent

witness method depends upon proof that the process that produced the

video or photo was reliable. Id.; see also City of Miami v. Kho, 290 So. 3d

942, 944 (Fla. 3d DCA 2019).

      The trial court determined – and we agree – that the surveillance video

was authenticated through both methods. First, the video was authenticated

through the pictorial method as a fair and accurate representation of the time

period after K.N. and Adriana’s exit from Abdallah’s car. K.N. and Adriana

testified that they reviewed the surveillance video and recognized

themselves and the environment depicted in the video. K.N. recognized the

clothing she wore that night. Adriana recognized the third person with them,




                                      26
Abdallah. Their imperfect memories of certain events from that night do not

preclude their ability to recognize themselves and each other.

      Additionally, the State linked up the women’s testimony with that of the

investigating detective, Hector Aleman, who was able to authenticate the

video through the “silent witness” authentication method. With a subpoena,

Detective Aleman obtained the surveillance video from the security office of

K.N.’s apartment building. With a video forensics detective, he downloaded

the video and then impounded it in the property room. Because Detective

Aleman discovered that a part of the video he had obtained was missing, he

returned to the apartment building and retrieved the missing video clip on a

USB drive. The full surveillance video showed K.N., Adriana and Abdallah

outside K.N.’s apartment building and inside the elevator. The video

introduced into evidence at trial was the same video that Detective Aleman

recovered from K.N.’s apartment building. Because the video was

appropriately authenticated, the trial court did not abuse its discretion by

allowing the jury to view it.

      III. Conclusion

      We affirm the trial court’s denial of Abdallah’s motions for judgment of

acquittal. The State presented competent, substantial evidence supporting

the elements of the crimes for which Abdallah was convicted. The trial court



                                     27
did not abuse its discretion by denying Abdallah’s request for a special jury

instruction. While in some instances we might have ruled differently, we also

affirm the challenged evidentiary rulings by the trial court; any error limiting

inquiry into K.N.’s lawsuit against Uber was harmless.

      Affirmed.




                                      28